Title: To Benjamin Franklin from Peter Timothy, 20 October 1771
From: Timothy, Peter
To: Franklin, Benjamin


Dear Sir,
Charles Town October 20th, 1771.
I wrote you on the 28th past, but the Pilot having neglected to put my Letter on board the last Packet-Boat, it accompanies this.
The Assembly have continued sitting longer than I thought they would have done. Last Week all the Patriots and principal Speakers, made themselves sure of carrying the £1500 into the Estimate, under the Expedient of including the same in the Treasurer’s Accounts: But were surprized, in putting the Question, to see all the young Members rise against it, and vote for the other, “that it should be inserted in the Schedule in the very Words it had formerly stood.” It was then generally apprehended an immediate Dissolution would take Place; but that not happening, this Week the Members for the Expedient have (after a good deal of private Conference with the Members in Opposition) proved that the Vote was irregular, and carried the Question their own Way. Now the Bill is to go before the Council. If they scrutinize too narrowly, they must reject it: if they do not, the Governor will not (I believe) withhold his Assent—and thus public Credit may be restored, and universal Harmony revive.
I am very sorry to tell you, that I believe you will not hear from your Friend Mr. Hughes by this Packet. I assure you, my good Friend, I begin to be under very serious Apprehensions about his doing well. Within this Fortnight his Cough has encreased, his Strength and Spirits failed, and he is scarce at any Time now without a Fever. He is sensible of his dangerous Situation, yet flatters himself that the Winter will restore him but he appears to me to be too far gone. I should not be among those who would regret him the least, for I should lose a most agreeable, sensible and engaging Companion, I think I may add Friend. If he holds out till the beginning of December, I shall then have Hopes that changing his Climate in the Spring may prolong his Days—but really he appears far gone.
We have had Abundance of Rain for this Week past, which I believe has done some Damage to late Crops, yet we may calculate the Rice made this Season at 100 Thousand Tierces, and Indigo at about 400 Thousand Weight.
I hope you enjoy perfect Health, wish you its Continuance, and every Thing desirable, and am, with the greatest Regard Dear Sir Your most affectionate obliged and obedient humble Servant
Pet. Timothy.
P.S. Doct. Haly having surrendered him self his Trial will come on Tuesday or Wednesday. I never knew a Man have so many potent Friends start up to him as he has; and I suppose he will be found guilty of Manslaughter. If ever a Man was compelled to fight contrary to his Inclination he was; if I had Time to relate Particulars, you would be of that Opinion.
